DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.

 Response to Amendment
	The amendment filed 3/14/2022 does not place the application in condition for allowance.
	The previous art rejections over Song et al. are withdrawn due to Applicant’s arguments.
	The art rejections over Iwasaki in view of Hasegawa are maintained.
	New rejections follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0287324 to Tsuchida.
	Regarding claims 1, 2, 5-8, 17, and 18, Tsuchida teaches a positive electrode active material (Fig. 1, ¶0036) comprising
a lithium manganese-based oxide, in a form of a particle 1 (¶0068)
a lithium ion conductive glass-ceramic solid electrolyte layer 2 formed on a surface of the particle 1 (¶0047, 0049-0053 describe the glassy and crystal nature of the solid electrolyte layer), wherein the lithium ion conductive glass-ceramic solid electrolyte layer contains Li2S-SiS2-P2S5-LiI (¶0052, 0053, 0055, 0057).
Tsuchida teaches embodiments of a lithium manganese-based oxide with the chemical formula LiMn-O2  and LiNi1/3Co1/3Mn1/3O2 (¶0068), and generally teaches a chemical formula of LixMyOz, where M is at least one of a group including Mn, Co, Ni, V, and Fe, x ranges from 0.02 to 2.2, y ranges from 1 to 2, and z ranges from 1.4 to 4. Therefore, a skilled artisan would understand that Tsuchida’s general chemical formula includes lithium-rich manganese-based oxides with at least one element M that is Co, Ni, V, or Fe, and the ranges of Tsuchida’s parameters x, y, z overlap the claimed parameters x, y, z of formula (1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claim 2, modified-Tsuchida teaches the limitations of claim 1. For the same reasons as described above, Tsuchida renders the claimed formula (2) obvious.
Per claims 5 and 6, modified-Tsuchida teaches the limitations of claim 1. The ionic conductivity of the lithium ion conductive glass-ceramic solid electrolyte layer is 1x10-4 S/cm or more at room temperature (¶0048). Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to optimize the ionic conductivity of the solid electrolyte layer based on known parameters (¶0016, 0018, 0020). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Per claim 7, modified-Tsuchida teaches the limitations of claim 1. The content of lithium ion conductive glass-ceramic solid electrolyte layer includes 1 to 10% by weight, based on a total weight of the lithium manganese-based oxide (¶0159), which overlaps the claimed range.
Per claim 8, modified-Tsuchida teaches the limitations of claim 1. The lithium ion conductive glass-ceramic sold electrolyte layer further includes a conductive agent (¶0058).
Regarding claim 17, Tsuchida teaches a positive electrode 4 comprising a positive electrode mixture formed on at least one side of a current collector 7 (Fig. 2A, ¶0083). The rejection above details the obviousness of the positive electrode active material claim 1.
Regarding claim 18, Tsuchida teaches a secondary battery comprising a positive electrode 4 (Fig. 2A, ¶0083). The rejection above details the obviousness of the positive electrode of claim 17.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida, and further in view of US PGPub 2015/0372344 to Iwasaki (of record).
Regarding claims 9 and 10, Tsuchida renders the positive electrode active material of claim 1 obvious (see rejection above). Tsuchida teaches a method for producing that material comprising (a) mixing lithium-rich manganese-based oxide powder and lithium ion conductive glass-ceramic solid electrolyte powder comprising Li2S-SiS2-P2S5-LiI to form a mixture (¶0151-0157 generally teach this step; a skilled artisan would understand that the cathode active material particles and sulfide solid electrolyte stand in for the specific embodiments disclosed elsewhere) (b) treating the mixture (¶0167, 0171). 
While Tsuchida does not teach that the step of treating the mixture is a step of heating the mixture, Iwasaki teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to heat-treatment in such a step to aid plastic deformation of the electrolyte powder (¶0066, 0067, 0069, 0070).
Per claim 10, modified-Tsuchida teaches the method of claim 9. Tsuchida teaches that a mixing ratio of the lithium-rich lithium manganese-based oxide powder and the lithium ion conductive glass-ceramics solid electrolyte powder based on the total weight of the lithium-rich lithium manganese-based oxide powder overlaps the claimed range (¶0164).

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki, and further in view of US PGPub 2015/0096169 to Hasegawa (of record).
Regarding claims 12-14, Iwasaki teaches a method for producing a positive electrode active material comprising 
(i) mixing a lithium manganese-based oxide powder (¶0042, 0056; precursor powder in ¶0071, 0099) and a solid electrolyte precursor (it is clear that the solid electrolyte material is deformed during mixing, ¶0068, 0069; therefore the solid electrolyte is a solid electrolyte precursor before mixing) to form a mixture (¶0051, 0063)
(ii) heat-treating the mixture (the cited references teach a step of adjusting the temperature of the mixture within 100 °C and below; ¶0070, 0071; 0099 teaches an exemplary positive step of adjusting the temperature of the mixture to 50 °C).
The lithium ion conductive glass-ceramic solid electrolyte layer preferably comprises a composition having such a composition such as LiI-Li2S-SiS2-P2S5 (¶0051). Therefore a skilled artisan would at once envisage an embodiment of a lithium ion conductive glass-ceramic solid electrolyte layer comprising. MPEP §2131.02.111. While Iwasaki does not specifically teach that lithium ion conductive solid electrolyte layer is glass ceramic, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the material of that layer as glass- ceramic because it is a suitable form of that compound (¶0065 of Hasegawa). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 — 97 (2007) (see MPEP § 2143, A.).
The positive electrode active material resulting from the method comprises a lithium manganese-based oxide in a form of a particle with a composition with the chemical formula Li-mN1-x-yCoxMnyMzOn, where 0<m≤2, 0≤x≤1, 0≤y≤1, 0≤z≤2, and O<n≤4 (¶0042 of Iwasaki). Mn is present in a range inclusive of the claimed range of 1-x-y. Co and Ni, which read on the claimed M element, are also present in ranges overlapping the claimed ranges of y. Finally, Li is present in a proportion that overlaps claimed range 1+x. Therefore the composition substantially overlaps in stoichiometry with that of the claimed formula (1), including a stoichiometry that is lithium-rich. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claims 13 and 14, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a lithium compound of Li3PO4, to be present on a surface of the lithium-rich lithium manganese-based oxide powder of modified-Iwasaki because it would have merely required the choice of a known material for its art-recognized purpose (¶0046 of Iwasaki). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP §2144.07).

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The preponderance of evidence suggests that the material having the scope of claim 4 is non-obvious.
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach a method having the scope of claim 11 suitable for forming the material of claim 1. 
Claims 15 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach a method having the scope of claims 15 and 16 suitable for forming the material of claim 1. 

Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not fully persuasive. While the prior art does not teach or render obvious a positive electrode active material comprising the claimed LISICON, the prior art does render a positive electrode active material with Li2S-SiS2-P2S5-LiI obvious, as detailed in the rejections above.
Additionally, no evidence is presented in the disclosure as originally filed or by Declaration that challenge the determinations of prima facie obviousness above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726